                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                               CASE NO. 5:18-CR-00476-FL


UNITED STATES OF AMERICA

              vs.                                                 ORDER

ANTONIO DOMENA,
          Defendant.




       FOR GOOD CAUSE SHOWN, and without objection of the Government, the Motion of

counsel for the Defendant is hereby ALLOWED and GRANTED and counsel for the Defendant is

authorized to mail a copy of the Memorandum of Plea Agreement to the defendant where he is housed

by the Federal Bureau of Prisons.

       IT IS SO ORDERED AND DIRECTED.

       Entered at Chambers, this the 18th day of May, 2020.




                                           THE HONORABLE LOUISE WOOD FLANAGAN
                                           UNITED STATES DISTRICT COURT JUDGE




       Case 5:18-cr-00476-FL Document 55 1Filed 05/18/20 Page 1 of 1
